IN THE
                         TENTH COURT OF APPEALS




                                No. 10-16-00221-CR

                   IN RE WILLIAM ARTHUR MCINTOSH



                                Original Proceeding


                          MEMORANDUM OPINION


       William Arthur McIntosh’s Petition for Writ of Mandamus filed on June 28, 2016

is denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis dissents without an opinion)
Petition denied
Opinion delivered and filed July 20, 2016
Do not publish
[OT06]